UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-7212
LOUIS E. PEYTON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 James R. Spencer, District Judge.
                     (CR-97-33, CA-00-42-1)

                      Submitted: March 30, 2001

                       Decided: June 15, 2001

        Before MOTZ and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                             COUNSEL

Cheryl Johns Sturm, Chadds Ford, Pennsylvania, for Appellant. Brian
Huseman, OFFICE OF THE UNITED STATES ATTORNEY, Alex-
andria, Virginia, for Appellee.
2                      UNITED STATES v. PEYTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).



                              OPINION

PER CURIAM:

   Louis E. Peyton seeks to appeal the district court’s order denying
his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000). We
have reviewed the record and the district court’s opinion and find no
reversible error with respect to most of Peyton’s claims.* However,
we note that Peyton’s affidavit successfully created a genuine issue
of material fact with respect to counsel’s advice regarding the propri-
ety of a guilty plea. See Strickland v. Washington, 477 U.S. 668, 687-
88 (1984). The district court erred in dismissing this claim without a
hearing. Rules Governing Section 2255 Proceedings, Rule 8; Raines
v. United States, 423 F.2d 526, 529 (4th Cir. 1970). Accordingly,
although we affirm substantially on the reasoning of the district court
with respect to all other claims, we vacate the portion of the district
court’s order dismissing Peyton’s claim relating to the sufficiency of
counsel’s advice regarding a guilty plea. We remand for further pro-
ceedings not inconsistent with this holding. We grant Peyton’s motion
to file a supplemental brief and dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                         AFFIRMED IN PART, VACATED IN PART,
                                             AND REMANDED

  *We have considered and rejected the possibility of reversible error in
the wake of the Supreme Court’s decision in Apprendi v. New Jersey,
530 U.S. 466 (2000). See United States v. White, 238 F.3d 537, 542 (4th
Cir. 2001); United States v. Kinter, 235 F.3d 192, 201 (4th Cir. 2000).